                   Case 18-12808-KG            Doc 14       Filed 12/14/18        Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                           ~   Chapter 11

WHITE EAGLE ASSET PORTFOLIO, LP, et al.,l ) Case No. 18-12808(KG)

                                                                ~ (Joint Administration Requested)
                                    Debtors.                    )
                                                                ~ Retatecl Docket No. 7

                                                            Hearing Date: December 17,2018 at 12:30 p.m.(ET)

 NOTICE OF HEARING ON MOTION OF DEBTORS FQR ENTRY OF INTERIM AND
    FINAL ORDERS(A)AUTHORIZING THE USE OF CASH COLLATERAL,(B)
   PROVIDING ADEQUATE PROTECTION,(C)MODIFYING THE AUTOMATIC
              STAY, AND(D)SCHEDULING A FINAL HEARING

                  PLEASE TAKE NOTICE that on December 13, 2018, the above-captioned

debtors and debtors-in-possession (the "Debtors")filed the Motion ofDebtorsfor EntNy of

Interim and Final OrdeNs(A)Authorizing the Use ofCash Collateral, (B)PNoviding Adequate

PNotectzon,(C) Modifying the Automatic Stay, and(D)Scheduling u Final HeaNing

[Docket No. 7](the "Cash Collateral Motion").

                  PLEASE TAKE FURTHER NOTICE that the Debtors attached to the Cash

Collateral Motion the proposed Interim ONdeN (A)Authorizing the Use ofCash Collateral, (B)

Providing Adequate Protection, (C) Modifying the Automatic Stay, and(D)Scheduling a Final

Hearing (the "Proposed Interim Order"). A copy of the Proposed Interim Order is attached

hereto as Exhibit A.




' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification.
    number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
    Lamington Road Designated Activity Company (7738). The location of the Debtors' service address in these
    chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton,FL 33486.
                  Case 18-12808-KG            Doc 14      Filed 12/14/18      Page 2 of 3



                 PLEASE TAKE FURTHER NOTICE that the Debtors intend to seek interim

approval of the Cash Collateral Motion and entry of the Proposed Interim Order in substantially

the form attached hereto at a hearing (the "Interim Hearing") before the Honorable Kevin Gross

at the United States Bankruptcy Court for the District of Delaware (the "Court"), located at 824

North Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801, on December

17,2018 at 12:30 p.m.(Eastern Tune). A copy of the Cash Collateral Motion may be obtained

1~'j~ C^n~uC~,nr~ ~h~'~'.nr1C;PS:g1:~~ Nr^l
                                          ",^S~~l C^~„n~Pl to the Tl~ht~TS.


                 PLEASE TAKE FURTHER NOTICE that after the Interim Hearing, the

Debtors will serve upon you a complete copy of(a)the Cash Collateral Motion,(b) any Interim

Order entered by the Court at the Interim Hearing, and (c) notice of the final hearing on the Cash

Collateral Motion.

                 PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to

modify, if necessary, the Proposed Interim Order before or at the Interim Hearing.




                              [Remainder ofPage Left Intentionally Blank)




DOCS DE222332.1 93856/001
                 Case 18-12808-KG   Doc 14   Filed 12/14/18   Page 3 of 3



Dated: December 14, 2018                PACHULSKI STANG ZIEHL &JONES LLP
       Wilmington, Delaware
                                        /s/Colin R. Robinson
                                        Richard M.Pachulski(CA Bar No. 62337)
                                        Robert J. Feinstein(NY Bar No. 1767805)
                                        Jeffrey N. Pomerantz(CA Bar No.143717)
                                        Ira D. Kharasch(CA Bar No. 109084)
                                        Maxim B. Litvak(CA Bar No. 215852)
                                        Colin R. Robinson(DE Bar No. 5524)
                                        919 North Market Street, 17th Floor
                                        P.O. Box. 8705
                                        Wilmington, DE 19899-8705 (Courier 19801)
                                         TPI~Nhnrie; \(171 h57-4~QQ
                                         Facsimile: (302)652-4400
                                         E-mail:     rpachulski@pszjlaw.com
                                                     rfeinstein@pszjlaw.com
                                                     jpomerantz@pszjlaw.com
                                                     ikharasch@pszjlaw.com
                                                     mlitvak@pszjlaw.com
                                                     crobinson@pszjlaw.com

                                        [Proposed] Counsel for the Debtors and Debtors-
                                        in-Possession




DOCS DE222332.1 93856/001
